DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed June 3, 2021, claims 2, 3, 5 have been cancelled. Claims 1, 4, 6-12 are pending.
In view of the amendment filed June 3, 2021, the rejection of claims 1, 4, 6, 9, 10 under 35 U.S.C. 102(a)(1) as being anticipated by Berbee et al. (EP 3 168 237 A1), has been withdrawn. 

EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The current abstract is not in a single page proper format for publication. Please replace the current abstract with the following.
Abstract: 
A high pressure, free radical polymerization process to form an ethylene-based polymer, the process comprising at least the following step: polymerizing a reaction mixture comprising ethylene, using a polymerization system comprising the following: (A) a reactor configuration comprising at least one reactor that comprises at least two reaction zones, a first reaction zone (reaction zone 1) and an ith reaction zone (where i > 2); wherein the ith reaction zone is the last reaction zone, and wherein i is the total number of reaction zones; (B) at least two ethylene-based feed streams, a first ethylene-based feed stream and an nth ethylene-based feed stream, wherein the first ethylene-based feed stream is sent to the first reaction zone, and the nth ethylene-based feed stream is the last ethylene based feed stream sent to the reactor configuration; wherein n < i; and RZn/RZl does not equal 1.0, where RZ1 = mole fraction of make-up ethylene in the first ethylene-based feed stream to the first reaction zone; where RZn = mole fraction of make-up ethylene in the last ethylene-based feed stream sent to the reactor configuration; (C) a control system to control the percentage of the make-up ethylene in the first ethylene-based feed stream, and the percentage of the make-up ethylene in the nth ethylene- based feed stream; and wherein at least one reaction zone receives a CTA make-up feed stream comprising an alpha-olefin, and wherein the alpha-olefin has a chain transfer activity constant (Cs) value <0.10, and wherein the chain transfer activity constant (Cs) is measured at 1360 atm, 130°C.



Allowances
6.	Claims 1, 4, 6-12 have been allowed. 
7. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Berbee et al. (EP 3 168 237 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
June 8, 2021